Citation Nr: 0030044	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  95-28 678A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether or not the veteran's request for waiver of 
recovery of an overpayment of Department of Veterans Affairs 
(VA) improved pension benefits in the amount of $27,476.37 
was timely.

2.  Entitlement to a wavier of the recovery of an overpayment 
of VA improved pension benefits in the amount of $27,476.37.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971 
and from December 1971 to May 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Fort Snelling, Minnesota.  
In July 2000, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the Newark, New 
Jersey RO.  A transcript of the hearing is of record.  This 
RO sent the claims file to the Board.  

In addition, the Board notes that additional evidence has 
been added to the claims file, subsequent to its receipt at 
the Board.  However, the veteran provided a waiver of RO 
initial review of that evidence.  


FINDINGS OF FACT

1.  In May 1993, the veteran was given notice that his VA 
improved pension benefits had been retroactively terminated 
and that an overpayment of VA benefits had been created; he 
was provided a VA Form 21-4107 at that time which advised the 
veteran that he had one year from the date of notification to 
appeal the decision, and explained other appellate rights; 
this letter was sent to his address of record.  

2.  The May 1993 letter also advised the veteran that he 
would be separately advised of the overpayment, this 
notification letter is not contained in the claims file.  

3.  In December 1994, correspondence was received from the 
veteran in which he indicated that he had just received 
notice of the overpayment as his address had changed.  

4.  Although the application for waiver was not received 
within the 180 day time limit (from the date the notification 
letter was sent to the veteran) for requesting a waiver, 
various mitigating factors to include a delay in receipt of 
the notification of the overpayment prevented the veteran 
from timely submitting his request for waiver, but he did 
submit it within 180 days of his actual receipt of the 
notification thereof.


CONCLUSION OF LAW

The veteran's application for a waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$27,476.37 is accepted as timely.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180-
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (1999).

In May 1993, the veteran was given notice that his VA 
improved pension benefits had been retroactively terminated 
and that an overpayment of VA benefits had been created.  
Enclosed with this letter was a VA Form 21-4107 which advised 
the veteran that he had one year from the date of 
notification to appeal the decision, and explained other 
appellate rights.  This letter was sent to his address of 
record.  The Board notes that the VA Form 21-4107 referred to 
the veteran's right to appeal the actual termination of his 
VA improved pension benefits.  The May 1993 letter also 
advised the veteran that he would be separately advised of 
the overpayment.  This notification, which is not of record 
in the claims file, apparently provided notice of the 180 day 
time limit (from the date the notification letter was sent to 
the veteran) for the veteran to request a waiver of the 
recovery of the overpayment.  

In December 1994, correspondence was received from the 
veteran in which he indicated that he had just received 
notice of the overpayment as his address had changed.  The 
Board notes that it is apparent from the claims file that the 
veteran changed addresses on at least 2 occasions during the 
time period between May 1993 and December 1994.  At one 
point, it appears that he was residing at a public facility.  
It is unclear if and when he notified VA of his changes of 
address.

The Board notes that the veteran is receiving VA improved 
pension benefits based on the fact that he has a serious 
psychiatric disorder.  The veteran has received periodic 
treatment for his psychiatric disorder that has included both 
inpatient and outpatient treatment.  The veteran maintained, 
during his personal hearing in July 2000, that he received 
inpatient treatment during the period of time when he was 
supposed to submit his request for waiver.  In any event, the 
Board notes that in reviewing the record to include medical 
evidence, and affording the veteran a sympathetic review of 
the evidence, it is plausible that the veteran's psychiatric 
impairment may cause confusion and he certainly might have 
construed the initial VA Form 21-4107 not only as the 
notification of the termination of benefits, but also as the 
notification of the time limit (the VA form 21-4107 states he 
has one year) for the request for waiver.  Moreover, as 
noted, the veteran submitted his request for waiver in 
December 1994, after an apparent delay in receiving the 
actual notice of the overpayment.  

The Board notes that while it is not able to discern the 
actual date of receipt by the veteran of the correct 
notification of the overpayment, it is clear that some delay 
was involved due to changes in address.  The Board finds 
credible the veteran's statements in that regard.  The Board 
finds that this information combined with the other 
mitigating factors to include his mental illness and possible 
confusion over the time limit to request a waiver, prevented 
the veteran from timely submitting his request for waiver 
from the date that the notification letter was sent to him.  
However, it does seem clear that the veteran submitted his 
request for waiver within 180 days of his actual receipt of 
the notification thereof.

Accordingly, the Board concludes that the veteran's 
application for a waiver of recovery of overpayment of VA 
improved pension benefits in the amount of $27,476.37 is 
accepted as timely.  38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. § 1.963(b)(2) (1999).

ORDER

The veteran's application for a waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$27,476.37 is accepted as timely, and, to this extent, the 
appeal is granted.


REMAND

The veteran currently seeks a waiver of the recovery of an 
overpayment of VA improved pension benefits in the amount of 
$27,476.37.  The Committee has not as yet considered this 
claim on the merits in view of the determination on the 
timeliness question.  As such, this matter is remanded to the 
RO for this consideration.  

The RO should review the veteran's claim 
for entitlement to a waiver of recovery 
of an overpayment of VA improved pension 
benefits in the amount of $27,476.37.  If 
that claim is not resolved to his 
satisfaction, the veteran and his 
representative should be provided with a 
statement of the case as to this issue 
and afforded a reasonable time to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
The purpose of this remand is to ensure 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

 


